Citation Nr: 0534984	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  98-09 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to connection for Posttraumatic Stress Disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which reopened and then denied the veteran's claim for 
service connection for PTSD.  In March 2000 the Board also 
reopened the claim and REMANDED it for verification of the 
alleged stressors and readjudication on the merits.  In 
October 2003 the Board REMANDED the case for further 
development, to include issuance of a supplemental statement 
of the case.  Thereafter in October 2004, the Board REMANDED 
the case for additional development, to include providing the 
veteran with VCAA notice.  That development has been 
completed and the case has been returned to the Board.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The record includes psychiatric evidence to show that the 
veteran meets the diagnostic criteria for PTSD; evidence for 
and against the veteran's claim that he was exposed to enemy 
weaponry fire and observed wounded and dead bodies is in 
relative equipoise; there is competent evidence of a nexus 
between the veteran's PTSD and a verified in-service 
stressor.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f), 4.125(a) 
(2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim on appeal.  Therefore, no further 
development is needed.

Factual Background

The veteran reports several alleged stressors.  He claims 
that some time after July 5, 1970, he witnessed four men 
blown up by an incoming mortar blast.  He indicated that he 
helped clean up the body parts.  The veteran further contends 
that he was subjected to rocket and mortar attacks and was 
involved in covert helicopter missions into Laos and North 
Vietnam.  He also notes that he had guard duty while based at 
Camp Eagle while in Vietnam with Company B, 101 Aviation 
Battalion, 101 Aviation Group, 101st Airborne Division.  The 
veteran contends that he has PTSD linked to these alleged in-
service stressors.

The veteran's DD 214 shows that he served in Vietnam with 
Company B, 101 Aviation Battalion, as a clerk typist.  It 
does not show that he received any medals or decorations 
evincing combat duty.  

The service medical records are negative for any findings 
pertaining to a psychiatric disorder, to include PTSD, or any 
of the alleged stressors.  

The post-service medical evidence shows that the veteran has 
been diagnosed with PTSD on several occasions, including at a 
series of neuropsychological examinations in April and May 
1996.  There, P. B. S., Ph. D (Dr. S) diagnosed the veteran 
with PTSD and found that the veteran's symptoms of nightmares 
and depression appeared to be correlated with flashbacks of 
experiences from Vietnam. Similarly, in August 1996, the 
veteran underwent a VA medical examination wherein he 
described events during service in Vietnam and was diagnosed 
with PTSD, if verifiable combat stressors were revealed in 
the military history.

Pursuant to the Board remand of March 2000, the RO requested 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to furnish the unit history for Company B, 101 
Aviation Battalion, 101 Aviation Group, 101 Airborne Division 
at Camp Eagle, for the period that the veteran was assigned 
to those units.  Although the May 2001 response of the 
USASCRUR failed to verify the veteran's specific alleged 
stressors, enclosed extracts of an Operational Report-Lessons 
Learned submitted by the 101 Airborne Division, the higher 
headquarters of the 101 Aviation group, for the period from 
June 1970 to July 1970, and Daily Staff Journals from 101 
Airborne Division, note that the veteran's unit came under 
attack by enemy fire and engaged in combat, to include the 
killing of enemy soldiers.

The veteran underwent a VA psychiatric examination in 
February 2003.  He related the above-named stressors.  He 
also stated that while he was stationed in South Vietnam he 
was subjected to incoming rounds and mortar attacks 
constantly, almost on a daily basis.  He reported that near 
the beginning of his tour, a mortar directly hit the bunker 
next to him killing four soldiers who resided there.  
Additionally, he related that aside from his operation clerk 
duties, he also acted as a helicopter door gunner.  In this 
capacity, he would wear a metal armor on his chest.  He 
stated that on one occasion a .22 hit and dented the plate 
and that had it not been for the plate stopping the bullet he 
would have been killed.  Following an examination of the 
veteran, the psychiatrist diagnosed PTSD, chronic, combat 
related.  He assigned the veteran a Global Assessment Score 
of 45. 
Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service." 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the veteran does not contend 
that he actually engaged the enemy in combat; he reported 
that his unit was fired upon by the enemy, but does not 
assert that he returned fire.  There is no objective evidence 
that the veteran "engaged in combat with the enemy."  
VAOPGCPREC 12-99.  As noted above, the veteran's DD Form 214 
does not indicate combat duty; rather, it reflects that he 
served in Vietnam with Company B, 101 Aviation Battalion, as 
a clerk typist.  It does not show that he received a medal, 
badge or other citation evincing combat duty.  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The veteran contended that in Vietnam his unit came under 
enemy fire, he saw dead soldiers, mutilated bodies, and that 
he helped clean up the body parts.  The veteran further 
asserts that he was subjected to rocket and mortar attacks 
and was involved in covert helicopter missions into Laos and 
North Vietnam.  The veteran does not contend that he returned 
fire or personally participated in a fight or encounter with 
the enemy.  The phrase "engaged in combat with the enemy" 
requires that the veteran have personally taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Based on this evidence, 
the Board finds that the weight of the evidence demonstrates 
that the veteran did not engage in combat with the enemy.

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  Moreover, some of his 
statements regarding his alleged involvement in covert 
helicopter missions into Laos and North Vietnam are not 
credible, given that his military specialty was clerk typist.  
After a review of the evidence, however, the Board finds that 
the evidence of record is at least in equipoise as to 
occurrence of the stressors of enemy fire on the veteran's 
unit, and observing wounded and dead bodies.  Although the 
May 2001 response of the USASCRUR failed to verify the 
veteran's specific alleged stressors, the report from 
USASCRUR coupled with supporting unit histories and an 
attached extract from an Operational Report-Lessons Learned 
submitted by the veteran's military division for the period 
from June 1970 to July 1970, reflect combat actions by the 
veteran's division during his Vietnam tour, including enemy 
attacks on the base on which the veteran's unit was located, 
with casualties, including the killing of multiple enemy 
soldiers. 

With regard to the stressor of enemy fire on the veteran's 
unit, it is pertinent to note  Pentecost v. Principi, 16 Vet. 
App. 124 (2002), wherein the United States Court of Appeals 
for Veterans Claims held that corroboration of every detail 
of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  In view of 
the foregoing, and with application of the doctrine of 
reasonable doubt (38 U.S.C.A. § 5107(b)), the Board finds 
that the veteran's in-service stressors being subjected to 
enemy mortar and rocket fire and observing wounded and dead 
bodies occurred.  

The favorable medical evidence of record includes medical 
evidence demonstrating the two additional elements required 
to establish a claim for service connection for PTSD: a 
medical diagnosis of PTSD, and medical evidence of a nexus 
between diagnosed PTSD and verified stressful events during 
service of enemy fire or attacks on the base where the 
veteran's unit was located and witnessing wounded and dead 
bodies.  38 C.F.R. § 3.304(f).  While the post-service 
medical VA records show treatment for a variety of medical 
conditions, including psychiatric problems and polysubstance 
abuse, they also reflect multiple diagnoses of PTSD.  For 
example, the neuropsychological examinations in April and May 
1996 and the VA compensation examination reports of August 
1996 and February 2003 indicate that the veteran meets the 
diagnostic criteria for PTSD.  

In summary, the record includes psychiatric evidence to show 
that the veteran meets the diagnostic criteria for PTSD, 
evidence for and against the veteran's claim that he was 
exposed to enemy weaponry fire and observed wounded and dead 
bodies is in relative equipoise, and there is competent 
evidence of a nexus between the veteran's PTSD and a verified 
in-service stressor.  Accordingly, service connection for 
PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.304(f), 4.125(a).


ORDER

Entitlement to service connection for PTSD is granted. 



			
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


